El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Las secciones 1 a la 5, inclusive, de nna ley titulada “Ley disponiendo el pago de contribuciones bajo protesta, esta-bleciendo un procedimiento para exigir la devolución de las mismas, y para otros fines,” aprobada en 9 de marzo de 1911, dicen lo siguiente:
“Sección 1. — En todo caso en que un funcionario, encargado por la ley de recaudar las contribuciones o rentas que se adeudan al Go-bierno de Puerto Rico, inicie cualquier procedimiento o lleve a cabo algunas diligencias para la recaudación de contribuciones o rentas, bajo la alegación o reclamación hecha por dicho funcionario de que las adeuda alguna persona, la parte contra quien se lleve a efecto el proce-dimiento, o las diligencias, si cree que el cobro es injusto o ilegal, o que se hace contra las disposiciones de cualquier estatuto, pagará dichas contribuciones o rentas bajo protesta.
“Sección 2. — Después que se haya hecho ese pago, el funcionario o recaudador ingresará la cantidad recaudada en el Tesoro de Puerto Rico, dando conocimiento al Tesorero, en el momento del ingreso de que dicha cantidad se ha pagado bajo protesta.
“Sección 3. — La parte que pague esa contribución bajo protesta podrá en cualquier momento dentro del plazo improrrogable de treinta días después de haber hecho el pago demandar al mencionado Teso-rero ante la corte de jurisdicción competente para ello para obtener la devolución de la citada suma; y si se decidiere, teniendo en cuenta los méritos del caso, que la cantidad fué recaudada injustamente, pues-*493to que el demandante no la adeudaba al Gobierno, el tribunal que co-nozca del asunto podrá certificar, de acuerdo con las constancias del mismo, que las contribuciones de referencia fueron pagadas sin existir razón para ello, y que deben ser reintegradas, e inmediatamente el Tesorero procederá a su reintegro, dando preferencia a ese pago sobre cualquier otra reclamación que se haya hecho al Tesorero. Cada una de las partes en dicho pleito tendrá el derecho de apelación para ante el Tribunal Supremo.
“Sección 4. — No se dará ningún otro recurso en casos de recauda-ción ilegal de contribuciones o rentas o en casos de tentativas para re-caudar ilegalmente contribuciones o rentas.
“Sección 5. — En ningún caso se expedirá auto alguno para impe-dir la recaudación de contribuciones o rentas devengadas, o para obs-taculizar y demorar esa recaudación ya se trate de un supersedeas, un auto prohibitorio, o cualquier otro auto o procedimiento; y en todos los casos en que, por cualquier motivo una persona alegue que la con-tribución que se le ha cobrado fué recaudada injusta o ilegalmente el recurso que ha de utilizar dicha persona es el que queda determinado antes, y ningún otro. ’ ’
La demandante y apelante establece sn acción de acuerdo con esta ley y alega, entre otras cosas, lo siguiente:
“4. Que el demandante es y ha sido dueño' durante algún tiempo y ha tenido y poseído ciertos terrenos, y es y ha sido dueño de cierta maquinaria, edificios y otras propiedades en la Isla de Puerto Rico, sobre los cuales el Gobierno de Puerto Rico ha impuesto ciertas con-tribuciones, estando situadas dichas propiedades en el Distrito Municipal de Guániea, Puerto Rico.
“5. Que posteriormente y entre los meses de enero y agosto de 1913, ambos inclusives, al cumplir con las disposiciones de la ley para tal. caso hecha y prevista, el demandado, como Tesorero de Puerto Rico, tasó la propiedad del demandante para el año económico que empieza el primer día de julio de 1913 y termina el treinta de junio de 1914. Que para los fines de tasación el expresado demandado, obrando bajo las disposiciones de dicha ley, exigió y solicitó del demandante le su-ministrase un estado bajo juramento abarcando todas las propiedades poseídas por el demandante en la Isla de Puerto Rico, especificando su verdadero y efectivo valor.' Que el demandante para cumplir con dicha exigencia y demanda, suministró al Tesorero de Puerto Rico un estado bajo juramento respecto a sus propiedades reales y personales, especificando el verdadero y efectivo valor de las mismas, cuyo estado *494fué aceptado y considerado por el demandado, como Tesorero de Puer-to Rico.
“6. Que una gran parte del negocio del demandante consiste en moler cañas y extraerles el jugo, convirtiendo el jugo de dichas cañas cultivadas en Puerto Rico en azúcar centrífuga y primera. Que con tal fin ha construido sobre su propiedad real en dicho distrito municipal de Guánica una factoría de azúcar completamente equipada para moler cañas y extraerles el jugo y convertir éste en azúcar.
“7. Que una lista completa de toda la maquinaria y otros aparatos, útiles y accesorios empleados en dicha fábrica y el verdadero valor de los mismos fué dado a dicho demandado, como Tesorero de Puerto Rico, a petición y demanda hecha por éste, en una planilla impresa suministrada por el demandante al demandado y conocida y designada como ‘Exhibit 5, Factoría de Azúcar,’ al contenido de la cual nos remitimos. Que este exhibit es parte del estado jurado a que nos re-ferimos anteriormente y el demandante alega que es un verdadero, completo, correcto y cabal inventario de la maquinaria, equipo, útiles y accesorios de dicha factoría de azúcar y contiene una tasación verdadera, correcta y completa del verdadero valor de todas y cada una de las partes componentes de dicha factoría. Y el demandante alega que el valor así fijado a dicha factoría en el tiempo en que se le suministró la tal planilla denominada más particularmente ‘Exhibit 5, Factoría de Azúcar, ’ era el verdadero valor entonces y en el tiempo en que se hizo la tasación de la propiedad del demandante que ante-riormente y más adelante se mencionan.
“8. Que no se obtuvo ninguna otra información, ni se hizo otro examen, ni tampoco se empleó otro medio de averiguar el verdadero valor de la factoría del demandante por el demandado, como Teso-rero de Puerto Rico o por los tasadores o sub-tasadores nombrados con el fin de ayudar a dicho demandado en la referida tasación, a no ser el examen hecho por ellos de dicho ‘Exhibit 5, Factoría de Azúcar’ y la tabla de tasación a que nos referiremos más adelante.
“9. Que posteriormente, durante el mes de agosto de 1913, dicho demandado como Tesorero de Puerto Rico, alegando que obraba por y en virtud de la ley para tal caso hecha y prevista, impuso contri-bución al demandante por concepto de su factoría sobre una tasación de $1,800,000, y posteriormente, allá para el día 29 de agosto de 1913, el demandante recibió un aviso de la expresada tasación junto con otros, al contenido de cuyo aviso nos remitimos.
“10. Que al recibo de tal aviso y en tiempo propio el demandante notificó debidamente a la Junta de Revisión e Igualamiento, según *495lo exige la ley, su protesta contra tal tasación, al contenido de cuya protesta nos remitimos. Que como puede verse tanto en el aviso de tasación como en la protesta se incluía dicha factoría de azúcar de la propiedad del demandante.
"11. Que la tasación fijada por el demandante sobre las partidas mencionadas en el referido ‘Exhibit 5, Factoría de Azúcar’ fué $1,203,891, siendo aproximadamente $600,000 menos que la tasación fijada por el demandado, como Tesorero de Puerto Rico, para los fines de contribución. Que el demandante por medio de uno de sus oficiales autorizados requirió al demandado para que le informase qué partidas babía aumentado en dicho ‘Exhibit 5, Factoría de Azúcar,’ a fin de poder determinar los puntos de diferencia entre dichas tasaciones y estar en condiciones de poder discutir el asunto ante la Junta de Revisión e Igualamiento. Que dicho demandado, como Tesorero de Puerto Rico, por conducto de la persona que enton-ces actuaba como Tesorero de Puerto Rico, interino, en ausencia del demandado, rehusó suministrar dicha información, manifestando que la tasación de la factoría fué fijada en globo. .
"12. Que la Junta de Revisión e Igualamiento oyó la protesta del demandante, en cuya vista el demandante' estuvo representado por un oficial autorizado, y posteriormente, en una fecha desconocida para el demandante, la Junta de Revisión e Igualamiento resolvió la protesta del demandante y confirmó la tasación de la factoría del demandante en $1,800,000.
"13. Que posteriormente y allá para el 17 de abril de 1914 el demandante recibió un aviso, al contenido del cual nos remitimos, cuyo aviso, firmado por el demandado como Presidente de la Junta de Revisión e Igualamiento parece representar la verdadera tasación de la propiedad del demandante según se ha fijado por la Junta de Revisión e Igualamiento, y sobre cuya tasación tuvo el demandante que pagar contribuciones.
"14. Que posteriormente y allá para el día -27 de abril de 1914, o antes, el demandante recibió un aviso del demandado, como Tesorero de Puerto Rico, enviado por un tal M. J. Harrison, Colector de Rentas, en el cual le informaba el importe de las contribuciones impuéstasle como resultado de tal tasación, para el año económico de 1913-14, y la suma allí mencionada era la de $28,380.10, cuya cantidad es el importe de la contribución sobre la propiedad real y personal del demandante en la Isla de Puerto Rico, calculada a razón de 1.2 por ciento por año sobre la tasación de la factoría de azúcar anterior-mente descrita de $1,800,000, a saber, la suma de $21,800.
*496“3.5. Que dichas contribuciones se adeudaban y debían pagarse inmediatamente y que en cuanto a todas las cantidades no satisfechas antes del primero de junio de 1914 se impondría una penalidad de un recargo mensual del 1 por ciento por cada mes que transcurriese sin hacerse el pago y que el Tesorero de Puerto Rico, obrando en virtud de acuerdo con la ley para tal caso hecha y prevista, y por conducto de sus propios agentes y auxiliares, amenazó embargar la propiedad del demandante si no se pagaban las contribuciones, por lo que el demandante, allá para el día 28 de abxúl de 1914. pagó dichas contribuciones bajo protesta de acuerdo con las disposiciones de la ley de marzo 9 de 1911, por medio de un cheque a la orden del Tesorero'de Puerto Rico, cheque que se había endosado ‘Pago bajo protesta y de acuerdo con la ley de marzo 9 de 1911” y que fue remi-tido con una carta fechada abril 26 de 1914, expresando los funda-mentos de la protesta, a los términos de cuya carta nos remitimos.
“3 6. Que la tasación de $1,800,000 de la factoría de azúcar del demandante es exagerada y excesiva y no representa el verdadero valor de dicha propiedad y que el verdadero y correcto valor de la factoría de azúcar es la cantidad de $1,203,891. Que la valoración verdadera y correcta es la que se da en el ‘Exibü 5, Factoría de Azúcar y que dicho exhibit era la única fuente legal de información en cuanto al valor real en Puerto Rico de la expresada factoría, maquinaria, útiles y accesorios en la fecha en que se hizo la tasación por el demandado y en la fecha en que se revisó dicha tasación por la Junta de Revisión e Igualamiento.
“17. Que el demandado, como Tesorero de Puerto Rico, y dicha Junta de Revisión e Igualamiento adoptaron un método ilegal, nulo, injusto y que establece 'discrimen al fijar la tasación de la factoría del demandante y al imponer la contribución sobre la base- de tal tasación. Que el método de tasación e imposición a que nos referimos es el siguiente:
“El demandado como Tesorero de Puerto Rico, mandó preparar una tarifa o tabla de tasación en la que colocó ciertos números, representando éstos el supuesto valor de las factorías de azúcar de ciertas corporaciones, que poseen y explotan factorías de azúcar en la Isla de Puerto Rico, siendo veintitrés aproximadamente el número de aquéllas. Plizo también que se pusiesen números demostrándo-las tasaciones anteriores de las referidas factorías y un cálculo del costo de las varias partes de la maquinaria, incluyendo calderas, centrífugas, clarificadoras, tachos al vacío y otros implementos y accesorios. Y el total de estos números representando el supuesto *497costo de dieba maquinaria de cada factoría se dividía por el número, de toneladas de cañas capaz de ser molidas diariamente y los núme-ros así obtenidos en cada factoría se sumaban y el resultado se divide-por el promedio obtenido entre el número de factorías, formándose así junto con los otros elementos, tales como el transporte, cons-trucción y entretenimiento, un supuesto promedio del costo de maqui-naria de azúcar por tonelada por día. El tipo de unidad o promedio obtenido fué el de $500 aproximadamente.
“Que sobre este tipo o base de unidad o promedio la referida factoría de azúcar del demandante con su capacidad de 3,700 tone-ladas por día tendría un valor de $1,850,000, pero debido a condicio-nes de sequía y a otros elementos, y para fijar la tasación en un número redondo se rebajó a $1,800,000.
“19. Que esta supuesta unidad no es por ningún concepto un verdadero y correcto criterio del valor de algunas de las factorías de azúcar de Puerto Rico y mucho menos tratándose de la factoría de azúcar del demandante; que la capacidad de la factoría del de-mandante es cerca de dos veces la de la factoría mayor de la isla, y es cerca de cinco o seis veces mayor que la de las otras factorías; que el costo de la maquinaria para la factoría del demandante es muy distinto de aquel de las otras factorías de la isla y que al adoptar una unidad o tipo tan grande para la tasación el resultado obtenido es una valoración errónea e incorrecta, siendo la tasación contraria a la Constitución de los Estados Unidos y a las Enmiendas Cuarta y Quinta de la misma, y a la Ley del Congreso de los Estados Unidos aprobada abril 12 de 1900, titulada ‘Ley para proveer temporalmente" de rentas y un gobierno civil a la Isla de Puerto Rico y para otros lines’ las que disponen que se impondrán y cobrarán contribuciones sobre el valor de las propiedades sujetas a contribución.
“20.--Que la tasación así hecha por el demandado y por la. Junta de Revisión e Igualamiento, no sólo es excesiva en cuanto a la factoría del demandante, sino que es posible construir una factoría nueva com pie Lamente acabada, parecida en diseño pero superior, en capacidad productiva a la factoría que ahora está en explotación, incluyendo el costo de transporte, construcción y entretenimiento, por una cantidad ímvh» menor que $1,800,000.
‘ ‘ 21. Que la diferencia entre el valor de la factoría del demandante según fué tasada, a saber, $1,800,000, y el verdadero y efectivo valor de la misma de $1,203,891 es de $596,109. Y que la contribución sobre esa suma al tipo del 1.2 por ciento por año asciende a $7,153.31, *498cuya contribución se ha pagado bajo protesta por las razones que ante-riormente se mencionan.
La súplica que se hace en la demanda es que se certifique -de acuerdo con las constancias del caso “que la tasación que ■excedió de $1,203,891, es excesiva e ilegal y que la cantidad ■de $7,153.91 fue indebidamente pagada y debe ser reintegrada y que se dicte sentencia ordenando al Tesorero de Puerto Uico a reintegrar dicha suma, debiendo verificarse ese pago con preferencia a cualquiera otra reclamación contra el Te-soro.
La corte sentenciadora resolviendo la excepción previa interpuesta a la demanda, declaró que los hechos aducidos en dicha demanda no constituían una causa de acción y deses-timó la demanda.
No fue emitida ninguna opinión en la corte inferior, pero el apelado trata de sostener la sentencia por medio de un razonamiento extenso en apoyo de las siguientes proposi-ciones :
“I. Una valoración fijada por la Junta de Revisión no puede ser-atacada judicialmente por el fundamento de que sea excesiva.
“1. No procede una acción en derecho para recobrar el importe de contribuciones que se alegan no se adeudan debido a exceso de tasación.
“2. En un pleito por el Gobierno para cobrar contribuciones el exceso de la tasación no puede alegarse como una defensa completa' o parcial.
“3. El hecho de que la Junta de Revisión e Igualamiento haya hecho una tasación excesiva no justifica motivos para un injunction tendente a impedir el cobro de las contribuciones.
“4. No procede un auto de certiorari u otro recurso extraordi-nario para atacar una excesiva tasación.
“5. Lo definitivo de las resoluciones de la junta, en cuanto a los asuntos de tasación, está basado sobre principios de legislación guber-namental completamente aceptados.
“II. Aun cuando la tasación se haya alcanzado por la adopción de principios erróneos de carácter económico, no puede ser alterada. Una regla no deja de ser legal porque no sea económicamente perfecta.
“III. La demanda no establece que el criterio adoptado por la *499junta sea económico o legalmente erróneo, ni que fuese erróneamente aplicado al molino de la demandante.
“IV. No puede confiarse en la excesiva valoración fijada por la junta para iniciar un pleito bajo la Ley de marzo 9 de 1911.
“Y. La demanda no establece que el molino fia sido tasado en menos de su valor sujeto a contribución como propiedad.”
Haremos ima ligera referencia a las autoridades en que se funda principalmente el apelado.
En el caso de Supervisors v. Stanley, 105 U. S. 305, 15 Fed. 483, 121 U. S. 535,
“Staley obtuvo una sentencia contra la Junta de Supervisores del Condado de Albany, por contribuciones exigidas y pagadas mediante procedimientos legales sobre acciones de capital de la National Albany Exchange Bank. Un gran número de los accionistas del banco' que habían pagado esta contribución hizo cesión de sus reclamaciones a Stanley, y la sentencia se dictó por la suma de $61,991.20, con intereses'y costas.
“El fundamento de esta sentencia fué el de que el estatuto de New York por virtud del cual las acciones fueron tasadas,' era nulo, porque no permitía al accionista hacer deducción de la suma de sus deudas de la valoración de sus acciones de capital, al determinar la suma por la cual debían pagar contribuciones.”
En la segunda apelación la Corte Suprema hablando por conducto del Juez Asociado Señor Field, se expresó en estos términos:
“Hombres inteligentes constantemente difieren en el cálculo que hacen del valor de tal propiedad, y el mercado de acciones demuestra que se verifican cambios casi diariamente. Es de presumirse que el valor nominal es el verdadero valor, y cualquier aumento por ganan-cias va según el curso natural de las cosas en forma de dividendos a. los accionistas. Este método aplicado a todos los bancos, nacionales y de Estado, es la manera más práctica, considerando la naturaleza de la propiedad, de asegurar en lo que a ellos respecta, la unifor-midad e igualdad de la contribución; no puede ser considerado como que establece privilegios contra uno u otro. Ambos están colocados al mismo nivel. En Mercantile Nationel Bank of New York v. The State of New York, 120, U. S. 138, 155, resuelto recientemente, esta corte se expresó como sigue': ‘El objeto principal, por consiguiente, *500del Congreso, al fijar límites a la contribución del estado sobre inver-siones en las' acciones de bancos nacionales era hacer que fuera imposi-ble para el estado al fijar tal contribución, establecer y fomentar una competencia desfavorable y desigual, favoreciendo a individuos e ins-tituciones que realizan operaciones y negocios semejantes e inversiones de igual carácter. El texto de la ley del Congreso debe ser leído a la luz de esta práctica. ’
“El método seguido no podía en manera .alguna ser considerado como adoptado en pugna con los bancos nacionales. Tiene que colocar a veces el valor calculado de sus acciones bajo su verdadero valor; pero tal resultado no es uno del que pueden quejarse los tenedores de acciones del banco nacional. A veces también conduce a dar un valor mayor a las acciones; pero si es así no hay base para recobrar las contribuciones que han sido cobradas sobre las mismas. Es única-mente cuando la tasación es enteramente nula o nula en lo que respecta a porciones separables de la propiedad, que la suma cobrada que puede ser determinada, o cuando la tasación ha sido anulada como inválida, que una acción de acuerdo con la ley procederá para las contribucio-nes que han sido satisfechas o para una parte de las mismas. El 'fijar un valor mayor a la propiedad no constituye un fundamento de acción de acuerdo con la ley, para reclamar el exceso de contribuciones paga-das con excepción de lo que debió haberse fijado por virtud de una. justa valoración. Las cortes no pueden en tales casos asumir las fun-ciones de una junta de revisión o igualamiento. Newman v. Supervisors, 45 N. Y. 676, 687; National Bank of Chemung v. Elmira, 53 N. Y. 49, 52; Bruecher v. The Village of Portchester, 101 N. Y. 240. 244; Lincoln v. Worcester, 8 Cush. 55, 63; Hicks v. Westport, 130 Mass. 478; Balfour v. City of Portland, 28 Fed. Rep. 738.
‘ ‘ En casi todos los Estados, probablemente en todos, la ley dispone lo necesario para la corrección de errores e irregularidades de los ta-sadores en la tasación de la propiedad para fines de contribución. Esto generalmente se hace por medio de juntas de revisión o iguala-miento como a menudo se les llama, concediéndose a veces un derecho de apelación contra sus decisiones, a las cortes de justicia. Son esta-blecidas estas juntas para llevar a cabo la regla general de igualdad y uniformidad de la .contribución como lo exigen los preceptos consti-tucionales o estatutorios. La igualdad y uniformidad absoluta raras veces pueden conseguirse. La diversidad de criterios humanos y_ la incertidumbre que acompaña a toda la prueba humana, excluyen la posibilidad de que pueda alcanzarse este fin. Hombres inteligentes, difieren en lo que respecta al valor hasta de los objetos más comunes *501ante ellos — de animales, casas y terrenos, en uso constante. Todo lo más que puede esperarse de una legislación sabia es una aproximación a este fin que se desea; y el requisito de la igualdad y uniformidad que aparece en las constituciones de algunos de los Estados, queda cum-plido cuando pueden evitarse las desviaciones manifiestas de la regla.
“A estas juntas de revisión cualquiera que sea el nombre por el cual se les llame, el ciudadano debe acudir en busca de un remedio contra la tasación excesiva e irregular, cuando los funcionarios tasa-dores tenían jurisdicción para tasar la propiedad. Su acción es judicial por su naturaleza. Resuelven sobre el valor de la propiedad me-diante un examen personal así como de la prueba relativa a la misma. Siendo su acción judicial, su criterio en casos comprendidos en su jurisdicción no está sujeto a ser atacado colateralmente. De no ser corregido por alguno de los medios señalados por el estatuto, tal cri-terio es concluyente, cualesquiera que hayan sido los errores cometidos en la tasación. Como se dijo en uno de los casos que fian sido citados, el dinero cobrado por virtud de tal tasación no puede ser recuperado en una acción legal como no lo sería el dinero cobrado por virtud de una sentencia errónea de una corte de jurisdicción competente antes de que ésta fuera revocada. ’ ’
Maish v. Arizona, 164 U. S. 599, fue una acción para reco-brar contribuciones vencidas y no satisfechas de acuerdo con un estatuto de Arizona. La opinión, que fue emitida por el Juez Asociado Sr. Brewer, empieza y concluye como sigue:
"El estatuto, como se verá; autoriza a toda persona interesada en cualquiera propiedad, a defenderse contra las contribuciones que han tratado de ser fijadas a la misma ‘especificando por escrito el motivo particular de oposición, ’ y exige que la corte, cuando se baga tal defen-sa ‘oiga y resuelva la cuestión en forma sumaria sin alegaciones,’ y ‘dicte sentencia, según sea el derecho del caso.’ También prescribe el estatuto que la lista o relación de contribuciones morosas consti-tuye prueba prima facie de que las contribuciones que en ella aparecen son debidas por la propiedad.’
* * * * * * *
“La objeción final que se hace es que la tasación era excesivamen-te injusta y que hubo un privilegio fraudulento a favor de la Southern Pacific Railroad Company. Aparece que la tasación del ganado de clase corriente fué fijada por la junta territorial en $7.42, mientras que un testigo declaró que su valor era de $6 ó $6.50 por cabeza. Tam-*502bién aparece que la junta territorial valoró la propiedad del ferroca-rril en $6,811.14 por milla, no obstante haber habido prueba de que el duplicar el cimiento y la vía solamente costaría de $21,000 a $22,000 por milla; y los apelantes ofrecieron probar que la compañía de ferro-carril manifestó a la junta que si la valoración se fijaba en más o menos el tipo en que había sido fijada pagaría las contribuciones; y de ser mucho más alta se opondría al cobro en las cortes; y que la junta resolvió que era mejor obtener algunas contribuciones de la compañía de ferrocarril que no ningunas, y por tanto fijó la valora-ción en la suma especificada.
“No existe nada tendente a demostrar que la junta al fijar el valor del ganado en $7.42 procedió fraudulentamente o con alguna intención dañosa o que esa valoración no era el resultado de su deliberado cri-terio basado en una causa suficiente y después de haber tenido en cuenta prueba bastante, y sería raro a la verdad que pudiera anularse una tasación por el hecho de que aparezca un sólo testigo que declara que la valoración era excesiva. No podría sostenerse ninguna tasa-ción si ésta dependía del hecho de que todas las partes creyeron que la valoración fijada por la junta de tasación era correcta. Algo más que un error de criterio debe demostrarse, algo que' indique fraude o mala conducta. Ni tampoco el hecho de que un funcionario de la compañía de ferrocarril se presentó ante la junta y manifestó su deseo de pagar las contribuciones sobre cierta valoración y su intención de oponerse al .pago de contribuciones sobre cualquier valoración más alta, es suficiente para imputar conducta fraudulenta a la junta, aunque ésta finalmente fijara la valoración en la suma especificada por la compañía de ferrocarriles. Aparece de la declaración de uno de los miembros de la junta de igualamiento que ésta se guió en gran parte por la valoración fijada en otros estados y territorios a la pro-piedad de ferrocarriles y que de tal valoración así como de la que pre-senta la compañía de ferrocarriles, la junta hizo una tasación en algo así como el promedio de la valoración de los ferrocarriles de varios estados y territorios nombrados. Es innecesario resolver si esta junta cometió error en su decisión, en lo que respecta al valor de esta pro-piedad, o si no hubiera sido mejor haber procedido a verificar otro examen y haber oído más declaraciones en cuanto al costo de construc-ción, condiciones actuales, etc. Questiones de esta clase generalmente quedan sometidas en gran parte a la discreción y criterio de la junta de tasación e igualamiento y si ésta ha procedido de buena fe su criterio no puede ser anulado. Pittsburgh, Cincinnati etc., Railway v. Backus, 154 U. S. 421-435.”
*503Hacemos la siguiente cita de la opinión del Juez Sr. Holmes en el caso de Chicago, B. & Q. Ry. Co. v. Babcock, 204 U. S. 585:
“Estas son peticiones para que se declaren nulas las tasaciones de contribuciones hechas por la Junta de Igualamiento y Tasación del Estado para el año 1904, e impedir el cobro de dichas tasaciones en exceso de ciertas sumas que fueron presentadas para su pago. Alegan las peticiones que la junta, coaccionada por el clamor político y sus temores, arbitrariamente resolvió por adelantado agregar alrededor de unos $19,000,000 a la tasación de la propiedad de ferrocarriles del año anterior, y entonces pretendió fijar los valores de los varios ferro-carriles mediante un cálculo. Alegan las referidas peticiones que las tasaciones fueron fraudulentas, y nulas por falta de jurisdicción, y justifican estas alegaciones generales mediante manifestaciones más específicas. * * *
“El propósito predominante de estas peticiones es imputar presión política, por así decirlo, y un consiguiente proyecto de fraude demos-trado por los daños específicos que han sido alegados, y de ese modo llegar a la conclusión de que las contribuciones eran nulas. (Jomo los casos proceden de la Corte de Circuito pueden levantarse otras cuestiones además de la suscitada bajo la Constitución, y por tanto procede decirse al empezar que el fundamento de las peticiones ha fracasado. Se insiste en uno de los alegatos escritos en .que hubo coacción política, cuestión que fué resuelta por las conclusiones del juez sentenciador, y que no hay razón suficiente para modificarlas. La alegación de fraude, 'aunque hubiera sido alegada debidamente, Missouri v. Dockery, 191 U. S. 165, 170, fué hecha muy levemente en el argumento, y no ha sido probada en absoluto por los hechos. Tales" cargos pueden ser hechos fácilmente y lo que debe temerse, a menudo se hacen sin tener en cuenta la responsabilidad en que se incurre con ellos. * ,>:í #
“Cuando pasamos a la prueba, vemos que hay igual motivo de cen-sura. Los miembros de la junta fueron convocados incluyendo .el Gobernador del Estado, y sometidos a un examen detenido de repre-guntas en relación con el procedimiento mental seguido por ellos al valorar e imponer las contribuciones a las compañías. Esto era en-teramente impropio. En este particular el caso no se diferencia de aquel de un jurado o un árbitro, si damos por sentado que los miembros de la junta no tenían derecho a las inmunidades que posiblemente tiene un juez. Duke of Buccleuch v. Metropolitan Board of Works, *504L. R. 5 H. L. 418, 457, 462. Igual razonamiento fue .aplicado a un juez en el caso de Fayerweather v. Ritch, 195 U. S. 276, 306, 307. Una multitud de casos podrán encontrarse recopilados en 4 "Wigmore on Evidence, secciones 2348, 2349. Todas las muy repetidas razones referentes a la regla relativa a jurados son de aplicación con doble fuerza a la tentativa, demostrando en el examen de repreguntas la confusión mental de los miembros, para atacar en otro procedimiento la sentencia de un tribunal cuyos miembros no son abogados, cuya ra-zón en tanto sea posible, tiene por objeto ser final, sin tener en cuenta los errores de hecho y de derecho. Véase Coulter v. Louisville & Nashville R. R. Co., 196 U. S. 599, 610; Central Pacific R. R. Co. v. California, 162 U. S. 91, 107, 108, 117; S. C. 105 California, 576, 594; State Railroad Tax cases, 92 U. S. 575; Cleveland, Cincinnati, Chicago & St. Louis Ry. Co. v. Backus, 133 Indiana, 513, 542. En Fargo v. Hart, 193 U. S. 490; 496, 497, no hubo verdadera cuestión en cuanto al principio adoptado.
"Además, esta junta necesariamente conservaba y evidentemente era de esperarse, de acuerdo con los estatutos, que tenía un registro. Esa era la mejor prueba al menos, de sus decisiones y actos. Si las compañías hubieran deseado una resolución expresa de la junta sobre las deducciones que ellas solicitaban pudieron haberla pedido y haber solicitado también que la resolución de la junta o su negativa a actuar "fuera anotada en el registro. Habría tiempo suficiente para presentar otra prueba cuando tal petición hubiera sido hecha y denegada. Véase Fargo v. Hart, 193 U. S. 490, 498; Cleveland, Cincinnati, Chicago & St. Louis Ry. Co. v. Backus, 133 Indiana, 513, 542; Havemeyer v. Board of Review, 202 Illinois, 446. * * *
"La Junta manifiesta su resultado en otro voto. ‘Habiendo pres-tado amplia y debida consideración a los informes suministrados a dicha junta por las varias compañías de ferrocarriles, y habiendo tomado en consideración la vía principal, desvíos, vías secundarias, vías que entran en casas de almacén, cimientos, derechos de paso, terrenos de estaciones, y todas las estaciones para agua y combustibles, edificios y fábricas de las mismas, y toda la maquinaria, material rodante, líneas telegráficas e instrumentos conectados con las mismas, todo el material a mano y efectos, dineros, créditos, fran-quicias y toda otra propiedad de dichas compañías de ferrocarriles, y habiendo tomado en consideración las ganancias en bruto y netas de dichas compañías, la suma total empleada en su funcionamiento y sostenimiento, los dividendos pagados, el capital social de cada sis-tema o compañía, y el valor en el mercado del mismo, y la suma total *505de las deudas garantizadas y no garantizadas (nosotros) por la pre-sente imponemos y fijamos para los fines de la contribución el valor total actual, el promedio del valor por milla y el valor que puede ser tasado por milla de las varias compañías, como sigue:’ con una lista
***
“Evidentemente que la junta creyó que las cifras suministradas por las compañías eran demasiado favorables y pretendían mantener las contribuciones tan bajas como pudieran ser mantenidas. Eviden-temente tqmbién que los miembros o algunos de ellos se valieron de su propio criterio y de su propio conocimiento, del que no podrán dar muy buena cuenta en el examen de repreguntas, pero el cual tenían derecho a poner en ejercicio, de ser honrados, por desconectadas que sean las premisas. Parece, teniendo en cuenta la prueba como podría haberse esperado, que las valoraciones fijadas constituían un arreglo y se creía por algunos miembros que eran demasiado bajas, como pare-cían a otros demasiado altas. Se nos arguye mediante prueba pericial que son demasiado bajas. El resultado de la prueba manifiesta la infructuosidad de las preguntas, las que, como hemos dicho, no debie-ron haberse hecho en absoluto. Hemos llamado la atención más par-ticularmente al caso de Union Pacific, pero el de Chicago, Burlington .and Quincy Railroad, se basa en razones semejantes y no más fuertes, y lo que hemos dicho resuelve la alegación principal en ambos casos. Si la corte inferior hubiera declarado de otro modo hubiera sido difícil que la conclusión estuviera sostenida por prueba competente. Ciertamente que-no hay razón suficiente para modificar la conclusión tal como está * * *.
“Varios argumentos se nos hicieron sobre cuestiones de detalle -que no proporcionan razón para que intervenga la corte y que no •creemos necesario exponer con extensión. Entre ellos está la mani-festación relativa a arbitrariedad en diferentes cuestiones, tal como la distribución del valor total fijado a la Chicago, Burlington and Quincy, •entre las diferentes compañías que la componen. Pero la acción no parece haber sido arbitraria menos en el sentido en que lo son muchos juicios honrados y sensatos. Expresan ellos una intuición de expe-riencia que sobrepasa todo análisis y resume muchas impresiones •confusas y sin nombre; impresiones que pueden permanecer des-conocidas sin perder por eso su valor. La junta fué creada con el •objeto de poner en ejercicio su criterio y conocimiento. State Railroad Tax Cases, 92 U. S. 575; State v. Savage, 65 Nebraska, 714, 768, 769; In re Cruger, 84 N. Y. 619, 621; San José Gas Co. v. January, 57 California, 614, 616. Dentro de su jurisdicción, menos en lo que *506liemos dicho, en caso de fraude o en el de verse claramente que se han observado principios perjudiciales, es el principal guardián de ciertos derechos. El estado ha confiado esos derechos a su protección, así como en su honor y capacidad, como confía la protección de otras, relaciones sociales a las cortes de justicia. En .alguna parte debe haber un fin. Somos de opinión que aun cuando se hayan notado1 motivos de incertidumbre, nada se ha probado de manera tan elara y palpable como debiera probarse, teniendo en cuenta el principie establecido en el caso de San Diego Land & Town Co. v. National City, 174 U. S. 739, 754, para que estén justificadas estas apelaciones a la jurisdicción extraordinaria de la Corte de Circuito.”
En el caso de Hilton v. Merritt, 110 U. S. 97, al cual hizo referencia el apelado como “un caso interesante basado so-bre una situación completamente análoga” y “prácticamente concluyente” respecto a la cuestión que aquí se discute, la Corte Suprema después de citar el estatuto Federal envuelto, dice lo siguiente:
“Los preceptos del estatuto demuestran con qué cuidado el Con-greso ha dispuesto que se haga una valoración razonable en mercancías importadas sujetas al pago de derechos, preceptos que también demues-tran la intención del Congreso de hacer final y concluyente la valora-ción. Cuando se fija el valor de la mercancía por los funcionarios nombrados de acuerdo con la ley y los preceptos estatutorios para la apelación han sido agotados, el estatuto declara que la ‘valoración así fijada será final y tenida como el valor verdadero, y los derechos serán inpuestos a la misma de conformidad.’ Este lenguaje parece no dar lugar a dudas o a interpretación de ninguna especie. ^
“La alegación de los apelantes es que después que la valoración de la mercancía ha sido hecha por el tasador ayudante y revisada, por el tasador general y se ha registrado una protesta contra su acción por el importador, y el colector ha nombrado un tribunal especial compuesto de un tasador general y comercial, para fijar el valor, el que ha presentado una valoración diferente al colector, quien después ha dado su resolución y fijado la valoración sobre la cual debían ser impuestos los derechos, de que en cada mío de estos casos el impor-tador tiene derecho a impugnar todavía más la tasación y hacer que sea revisada por un jurado en una acción legal para recobrar Ios-derechos pagados. Después que el Congreso ha declarado que la tasación de los funcionarios de aduanas debe ser final para los fines *507de fijar los derechos, el derecho del importador a exigir el veredicto de un jurado sobre la corrección de la valoración debe ser declarado en términos claros y expresos. Lejos de ser éste el caso, no vemos que el Congreso haya dado en manera alguna el derecho. Si en cada acción establecida para recobrar derechos pagados bajo protesta hu-biera de permitírsele al jurado revisar la valoración hecha por los: funcionarios de aduanas, el resultado sería una gran incertidumbre y desigualdad en el cobro de derechos sobre importaciones. Es casi posible que dos jurados no estarían de acuerdo sobre el valor de las diferentes facturas de las mismas mercancías. La legislación del Con-greso a que hemos hecho referencia tenía por objeto según nos parece, excluir semejante método de determinar el valor de las mercancías sujeto al pago de derechos. Esta corte al hacer referencia a la prác-tica general de las leyes para el cobro de derechos, dijo en Bartlett v. Kane, 16 How. 263, ‘La interposición de las cortes en la valoración, de importaciones, envolvería el cobro de las rentas en una gran con-fusión. ’ Al hacer referencia al artículo 3 de la Ley de marzo 3, 1851, que ha sido reproducido en la sección 2930 de los Estatutos Revisados esta corte declaró en el caso de Belcher v. Linn, 24 How. 508, que, a falta de fraude, la decisión de los funcionarios de aduana ‘es definitiva y concluyente, y su valoración, según la ley, se convierte para los fines del cálculo y tasación de los derechos debidos a los Estados Unidos, en el verdadero valor sujeto al cobro de derechos por importación.’ En el mismo sentido se pronuncia Tappan v. United States, 2 Mason, 393, y Bailey v. Goodrich, 2 Cliff. 597.
“Los apelantes alegan sin embargo que el derecho a revisar la valoración de los funcionarios de aduana en un juicio por jurado se concede al importador por las secciones 2931 y 3011 de los Estatutos Revisados. La primera de dichas secciones dispone que al importar cualquier mercancía la decisión del colector en cuanto a la tarifa e importe de derechos será final y concluyente a menos que el impor-tador dentro de los dos días después de la fijación y liquidación por los debidos funcionarios de aduana, dé aviso por escrito al colector en lo que respecta a cada importación, si no está conforme con su decisión, alegando distinta y específicamente los fundamentos de obje-ción que presenta, y dentro de treinta días después de tal fijación y liquidación interpondrá recurso de apelación al Secretario del Te-soro, y la resolución del secretario en tal apelación será final y con-cluyente, y dicha mercancía quedará sujeta al pago de derechos de conformidad, a menos que se establezca una acción dentro de los. noventa días después de dicha decisión del Secretario del Tesoro. *508El artículo 3011 dispone que cualquier persona que haya verificado el pago bajo protesta de cualquier cantidad de dinero como derechos cuando dicha suma por derechos no estaba autorizada por la ley, o no lo estaba por completo, puede sostener una acción, que será juzgada por jurado para determinar la validez de tal demanda y pago de ■derechos, y para recobrar cualquier exceso así pagado; pero no se permitirá recobrar nada en tal acción a menos que una protesta y apelación hayan sido interpuestas como lo prescribe la sección 2931.
“El argumento que se presenta es que por estas secciones la valoración que había sido declarada final por la sección 2930 está ■sujeta a ser revisada en un juicio por jurado. Tal no es en nuestra ■opinión una interpretación razonable de esta legislación. Conside-rando las leyes del Congreso como que por ellas se establece ún sistema y dando efecto a todas las secciones, su significación clara y evidente -es que la valoración de los funcionarios de aduanas será definitiva, pero todas las demás cuestiones relativas a la tarifa e importe de derechos puede, después que el importador ha tomado las debidas medidas, ser revisada, en una acción legal para recobrar derechos que han sido exigidos indebidamente. El tipo e importe de los dere-chos depende de la clasificación de la mercancía importada, esto es, de la lista a que pertenece. Frecuentemente surgen cuestiones rela-tivas a si un artículo enumerado pertenece a una sección o a otra, y la sección 2á99 de los Estatutos Revisados dispone que se impondrá en cada artículo que no ha sido enumerado y que tiene una semejanza ya en cuanto al material, calidad, textura, o el uso para el cual puede ser aplicado, a cualquier artículo enumerado al que pueden cobrársele derechos, la misma tarifa o derecho que se fija y carga al artículo enumerado que más se parece en cualquiera de los par-ticulares descritos anteriormente. Al determinar el tipo y forma ■de derechos, el valor de la mercancía es un factor y la cuestión de bajo qué lista está comprendida, es otro.
“El Congreso ha dicho que la valoración de los funcionarios de aduana será final pero todavía queda lugar para la aplicación de 'las secciones en lo cual se fundan los apelantes. Las cuestiones rela-tivas a la clasificación de importaciones y consiguientemente al tipo ,y suma de derechos están sujetas a ser revisadas en un procedimiento legal. Esta interpretación da efecto a ambos preceptos de la ley. Si •nos sometemos a la alegación y a la interpretación de los apelantes ■debemos eliminar del estatuto la cláusula por la que se considéra «orno final la valoración de mercancías sujetas a impuestos.
“Somos de opinión por tanto qué la valoración hecha por los *509funcionarios de aduana no estaba sujeta a ser discutida en una acción legal mientras los funcionarios hubieran actuado sin fraude y dentro de la facultad que les ha sido conferida por el estatuto * *
En el asunto de Baumgarten (N. T. 1899) 39 App. Div. 174, la corte tenía bajo sn consideración la sección 16 del capítulo 686 de las leyes de 1892, que se cita enteramente en el caso de Ríos v. Richardson, que acaba de fallarse. La corte resolvió que “las contribuciones pagadas por el- peticionario no fueron fijadas ilegal o indebidamente” de acuerdo.con el significado de esa sección, y entre otras cosas dijo lo que sigue:
“La sección 16 del estatuto arriba citado se refiere a la ‘corrección de tasaciones y devolución y reintegro de contribuciones ilegales,’ y dicha sección autoriza ‘el reintegro a cualquier persona, de la suma eobrádale por cualquier contribución ilegal o impropiamente tasada o fijada’; y me parece que se deduce concluyentemente que una con-, tribueión legalmente tasada no puede ser ordenada su devolución por la corte del condado. Una contribución qué ha sido legalmenté tasada por los funcionarios con jurisdicción no ha sido indebidamente tasada. En caso de que la propiedad de A haya sido desigualmente tasada y a un tipo proporcional mayor que otra propiedad en el distrito de tasación, no hay jurisdicción en la corte del condado para corregir tal tasación desigual. El remedio para tal tasación tiene que buscarse de acuerdo con el artículo 250, capítulo 908, leyes de 1896, (5 R. S. [Banks’ 9th ed.] 3309). Pero en tal caso el remedio tiene que solicitarse primeramente el día señalado para la presen-tación de quejas. . No se alega que el peticionario compareciera al-guna vez ante los tasadores de su distrito de 'tasación el día para formular quejas y alegara que la totalidad o parte de sus bienes inmuebles estaba exenta del pago de contribuciones por razón de haber pagado la misma total o parcialmente, con dinero de pensión.”
Después de examinar un número de casos continúa la opinión en estos términos:
“ ‘Se dice que es una buena regla de interpretación que “cuando una ley del parlamento empieza con palabras que describen cosas o personas de un grado inferior y termina con palabras generales; las palabras generales no se harán extensivas a ninguna cosa o persona de un grado superior;” esto, es, “cuando se habla de una clase en *510particular y siguen palabras generales, la clase mencionada primera-mente ha de tomarse como la más comprensiva, y las palabras gene-rales serán consideradas como que se refieren a cuestiones e jusdem generis con tal clase. ’ ” (Matter of Hermance, 71 N. Y. 487.) (Para otros casos aclaratorios de esta regla, véase a Endlich Interp. Stat. secciones 186, 405, 411, y casos allí citados.)
“La sección 16 se refiere a la corrección de errores materiales mani-fiestos u otros errores cometidos en la tasación. El mismo lenguaje fué usado en la ley de 1871, y se resolvió en Matter of Hermance, (supra), que este lenguaje no incluía los errores de los tasadores al hacer la tasación, teniendo ellos jurisdicción, sino que estaba limi-tado a la tasación o informe presentado a la junta de supervisores. La, solicitud en el caso de autos no era para corregir las tasaciones, sino para obligar a la devolución de contribuciones ilegal o indebi-damente tasadas. La primera línea de la sección limitaba su alcance a la devolución de ‘contribuciones ilegales,’ y la palabra ‘indebida-mente’ usada en la parte principal de esta sección no extiende, como ya se ha dicho, el efecto de la palabra en particular ilegalmente.’ A la palabra ‘indebidamente’ en este estatuto no puede dársele su significación amplia y general — inconveniente, impropia o inadecua-damente — sino que debe estar restringida en su significación por la palabra particular que precede, ‘ilegalmente.’ ”
Hardin, P. J., al emitir su voto concurrente, dijo:
“Con anterioridad a la aprobación de la sección 16 a que se ha hecho referencia anteriormente, la parte sustancial de esa ley aparecía en el capítulo 685 de las leyes de 1871 que fueron interpretadas en People ex rel. Pells v. Supervisors, (65 N. Y. 300), y en la resolución del caso hubo empate. En ese caso la corte del condado dictó una orden disponiendo que el demandado devolviera al peticionario una suma especificada en la petición ‘demostrando que durante los años 1866, 1867 y 1868, su propiedad había sido tasada erróneamente por los tasadores de Kingston, fijándosele un valor mayor a sus bienes muebles.’ (P. 301.) Se expidió un auto de mandamus para obligar a la junta de supervisores a respetar la orden dictada por el juez del condado, y el Término General revocó la orden concediendo el mandamus y el comisionado de apelaciones revocó la resolución del Término General, cuyo voto estuvo dividido y confirmó la orden del Término Especial, que disponía fuera expedido un mandamus para hacer cumplir la orden del juez del condado. Se hizo /referencia a ese caso en Matter of Hermance, (71 N. Y. 481), y también al estatuto *511"bajo el cual fué decidido, habiéndose expresado el Juez Allen (p. 483): ‘Las cortes ciertamente que no están en completa armonía, como se ve de un modo manifiesto de las decisiones publicadas. (In re Hudson City Savings Institutions, 5 Hun. 612; In re N. Y. Catholic Protectory, 8 id. 91; In re Farmers’ National Bank, 1 N. Y. S. C. R. (T. & C.) 383; People v. Supervisors of Ulster Go., 65 N. Y. 300, en que se revoca el mismo caso publicado; 63 Barb. 83).’
“En Matter of Buffalo Mutual Gas Light Co. (144 N. Y. 228) se hizo referencia a 1-os mismos estatutos y se dijo por el Juez O ’Brien al hablar del estatuto de 1892, lo que sigue: ‘ El estatuto es una revi-sión de estatutos existentes anteriormente sobre la misma materia y que frecuentemente habían sido enmendados y cambiados por la legis-latura. (Leyes de 1869, capítulo 855, sección 5, leyes de 1871, capí-tulo 695; leyes de 1884, capítulo 141; leyes de 1885, capítulo 326.) La significación y aplicación de estas diferentes leyes ha sido de tiempo en tiempo materia de gran discusión en las cortes, y las decisiones no son enteramente armónicas. (People ex rel. v. Supervisors of Ulster Co., 65 N. Y. 300; Matter of Hermance, 71 Id. 484; Matter of Catholic Protectory, 77 id. 342; Williams v. Supervisors of Wayne Co., 78 id. 561.)’ (Véanse también Broderick v. City of Yonkers, 22 App. Div. 448 [second department] resuelto por una votación dividida; Lapolt v. Maltby, 31 N. Y. Supp. 686; Van Hise v. Board of Supervisors, 21 Misc. Rep. 572.) ”
Cualquier discusión que hagamos de estos casos para dife-renciarlos parece ser innecesaria. Exceptuando la decisión en el caso in re Baumg’arten, cuya exactitud o falacia no es importante, la pureza de la doctrina enunciada en cada una de las opiniones citadas, ya en abstracto o a la luz de los he-chos que se consideran, está fuera de toda duda. Pero en ninguno de aquellos casos se presentó a la corte un estatuto o una acción que de algún modo se asemeje a nuestra ley de 1911 y al pleito que ahora está sometido a nuestra conside-ración. Esta no es ni una mera acción para recobrar dinero que se encuentra indebidamente - en poder de otro (assump-sit), de la ley común, ni es un pleito que depende del esta-blecimiento de algún título reconocido de jurisdicción en equi-dad, o fundada en que no existe un remedio adecuado en la ley. La ley de 1911 no tiene por objeto él recobro de con-*512tribuciones que lian sido pagadas bajo protesta solamente cuando la suma de dichas contribuciones “no fué, o no estaba enteramente autorizada por la ley. No existe nin-guna referenóia a “algún error material n otro cualquiera en ninguna tasación o planilla;” ni tampoco puede encon-trarse en el título de la ley ninguna limitación en su alcance. La ley no dice que el contribuyente pagará bajo protesta dichas contribuciones según que considere él que son contra-rias a cualquier estatuto, ilegales, o injustas. No aparece absolutamente nada de la faz del estatuto que justifique la deducción de que nuestra legislatura intentó usar la pala-bra “injusta” como sinónima de ilegal. Hay sobrada razón para creer que usó la disyuntiva deliberadamente. T de una lectura cuidadosa de las palabras empleadas no resulta •dudoso el sentido. In disjunctivis sufficit alteram partem esse veram. La restricción de palabras generales a cosas ejus-dem generis no debe llevarse a tal extremo que las haga per-der todo su significado.
“Esta regla solamente puede ser usada como una ayuda al deter-minar la intención legislativa y no con el objeto de regular la intención o de circunscribir la aplicación del estatuto a límites más estrechos de aquellos que tuvo presente el legislador. Dicha regla suministra un mero indicio a la mente judicial de que cuando aparece claramente que el legislador pensaba en determinada clase de personas u objetos, sus palabras de descripción más general no pueden haber tenido la intención de comprender ningunas otras que las comprendidas dentro de la clase. La indicación es una de sentido común. Otras reglas de interpretación son asimismo poderosas, especialmente la regla principal que sugiere que la intención de la legislatura ha de encontrarse en la significación de las palabras del estatuto. El sentido en que las palabras generales o cualesquiera palabras han tratado de ser usadas facilita la regla de interpretación y esto ha de deducirse del contexto; y se dará una significación más restringida o más extensa, según que así aparezca de la intención. Para negar a cualquier palabra o frase su significación conocida y natural en cualquier caso, las cortes deben estar muy seguras de que observan la intención de la legislatura. Por tanto, aunque un término general vaya después de palabras específicas, no estará restringido por ellas cuando el *513objeto de la ley y la intención sea qne la palabra general sea inter-pretada en su sentido ordinario.” Sutherland on Statutory Construction, section 279, páginas 361' et seq.
“La máxima nosdtur a sodis no es una regla de interpretación por la cual la significación de una palabra o expresión, o la de varias,, usadas en íntima relación, regule la determinación de la significación de otras palabras o expresiones usadas en igual relación. Ud. puede conocer a una persona por aquellas con quienes anda. Ud. puede cono-cer la significación de un término por los que están relacionados con el mismo — el que le precede y el que le signe. ¿ Cuándo ? No en todos los casos, sino cuando no resulte aparente del mismo lenguaje. Es una. regla de interpretación a que debe acudirse cuando hay motivo para interpretación, y no en otro caso. ’ ’ Brown v. Chicago & Northwestern R. Co. 44 L. R. A. 579.
“No tenemos facultad para interpretar cualquier estatuto de modo que le neguemos efecto a cualquier parte del lenguaje expresado en el mismo. Es una regla cardinal de interpretación estatutoria, que se dará una significación y efecto siempre que sea posible a cada palabra. Ya para la remota fecha del Compendio de Bacon, sección 2, se dijo: ‘un estatuto debe en conjunto ser interpretado de tal modo que si puede evitarse no resulte superfina, nula o insignificante, ninguna cláusula, sentencia o palabra.’ Esta regla ha sido repetida innumerables veces. Otra regla igualmente reconocida es la de que cada parte de un estatuto tiene que ser interpretada en relación con su conjunto de manera que todas las partes sean armoniosas, de ser posible, debiendo dársele significación a cada una.” Market Co. v. Hoffman, 101 U. S. 112.
‘ ‘ Para llegar al pensamiento o significado contenido en un estatuto, un contrato o una constitución, debe acudirse en primer término en todos los casos a la significación natural de las palabras según el orden gramatical en que han sido colocadas por los que prepararon el contrato. Si las palabras tienen una significación definida que no envuelve un absurdo ni contradicción con otras partes del instru-mento, entonces esa significación que aparece de la faz del instrumento debe ser aceptada y ni las cortes ni las legislaturas tienen el derecho de agregar o quitar nada a las mismas. Newell v. People, 7 N. Y. 9, 97; Hills v. Chicago, 60 Illinois, 86; Dens v. Reid, 10 Pet. 524 Leonard v. Wiseman, 31 Maryland, 201, 204; People v. Potter, 47 N. Y. 375; Cooley Const. Limt. 57; Story on Const., sección 400; Beardstown v. Virginia, 76 Illinois, 34. Así también cuando una ley ha sido expresada en términos claros y que no son ambiguos ya *514que dichos términos sean generales o restringidos, debe entenderse que la legislatura quiso expresar claramente lo que ella expresamente indica, y por consiguiente no liay lugar a interpretación. United States v. Fischer, 2 Cranch, 358, 399; Doggert v. Florida Railroad, 99 U. S. 72.” Lake County v. Rollins, 130, U. S. 662.
"La regla general ha sido perfectamente establecida de que cuando un estatuto es de significación dudosa y susceptible según su faz de dos interpretaciones, la corte iraede examinar las leyes anteriores y contemporáneas, las razones que tuvo en cuenta la ley en cuestión, los males que se pretendieron remediar, las circunstancias extrañas, y el objeto que se trató de alegar, para determinar su verdadera interpretación. Pero cuando la ley es clara según su faz y cuando, examinada separadamente, es razonablemente susceptible de una sola interpretación, debe dársele esa interpretación. Heydon’s case, 3 Fed. Rep. 76; United States v. Freeman, 3 How. 556; Smythe v. Fiske, 23 Wall. 374; Platt v. Union Pacific Railroad Co., 99 U. S. 48; Thornley v. United States, 113 U. S. 310; Viterbo v. Friedlander, 120 U. S. 707, 724; Lake County v. Rollins, 130 U. S. 662; United States v. Goldenberg, 168 U. S. 95. * * *.
"En verdad los casos son tan numerosos en esta corte' en el sen-tido de que la facultad de interpretación descansa enteramente dentro del dominio de la ambigüedad, que es innecesaria una revisión extensa de los mismos. Toda la doctrina aplicable a la materia puede ser resumida en la sencilla observación de que puede aeudirse a las leyes anteriores para resolver pero no para establecer una ambigüedad. Si la sección 728 fuera una ley original, no habría lugar para inter-pretación. Es solamente cuando se busca la ayuda de una ley anterior que puede ser posible que aparezca una duda en cuanto a su debida interpretación.” Hamilton v. Rathbone, 175 U. S. 414.
"Cualquiera que sea el motivo, el lenguaje expresado indica'clara-mente la intención legislativa y no deja dudas en cuanto a su signi-ficación. Siendo esto así, corresponde únicamente a las cortes hacer cumplir el estatuto de acuerdo con sus términos. Lake County v. Rollins, 130 U. S. 662, 670; United States v. Lexington Mill Co., 232 U. S. 399, 409.” Texas Cement Co. v. McCord, 233, U. S. 163.
Las palabras de la ley son completamente claras y sen-cillas y de dárseles la significación que ordinariamente se les da no dejan lugar a dudas respecto al fin que tuvo pre-sente el legislador. Cualquier tentativa que se baga por dar una explicación mejor al claro lenguaje del texto sin exten-*515derse en la misma, puede resultar en una restricción tal de su significado evidente a todas luces que equivalga a una eli-minación.
La sección Ia. se refiere a todos los casqs en que el Go-bierno trata de recaudar contribuciones que se alegan o recla-man como debidas, y exige que si el supuesto deudor cree que el cobro es injusto o ilegal, o que se hace contra las dis-posiciones de cualquier estatuto, pagará dichas contribucio-nes bajo protesta. Luego el contribuyente puede establecer una acción para obtener la devolución de la suma así pagada, > si se decidiere, teniendo en cuenta los méritos del caso que la cantidad fué injustamente recaudada, porque no se adeu-daba, el tribunal sentenciador puede certificar que dichas con-tribuciones fueron pagadas sin existir razón para ello y que deben ser reintegradas e inmediatamente el Tesorero proce-derá a su reintegro. Y finalmente, en todos los casos en que por cualquier motivo una persona alegue que la contribución que se le ha cobrado fué recaudada injusta o ilegalmente, el recurso que ha de utilizar dicha persona es el que queda de-terminado antes, y ningún otro. La legislatura le dice, por tanto-, al contribuyente: en adelante usted no impedirá, deten-drá o demorará el cobro de ninguna renta que se alegue o reclame como debida al Gobierno por injusta o ilegal que pueda ser, sino que usted la pagará ya que se deba o no sin tener en cuenta alguna o toda cuestión de derecho y de jus-ticia; y como compensación por la pérdida de sus remedios en equidad y por la molestia que lleva consigo ese pago obli-gatorio, entonces puede usted probar, si puede hacerlo, que teniendo en cuenta los méritos del caso dicha cantidad fué recaudada injusta e ilegalmente puesto que no se debía, y debe ser reintegrada, en cuyo caso la corte así lo certificará y el Tesorero procederá a hacer su reintegro.
En el caso de South Spring R. & C. Co. v. State Board of Equalization, 139 Pac. 159, la Corte Suprema de New Mexico se expresó en estos términos:
*516“Debe notarse qne la palabra ‘injusticia’ al contribuyente, se emplea en esta sección. La palabra ‘injusticia’ parece ser el término más amplio que la legislatura pudo haber empleado en relación con esto. Cualquier caso de valoración excesiva de la propiedad del con-tribuyente parece ser claramente una injusticia de acuerdo con el significado de esta ley. Debe notarse además que la injusticia que se descubre después que las planillas de contribución vienen a manos del colector, puede ser remediada de conformidad con los términos de esta sección. Por tanto, parecería claro que el hecho de que la junta del estado hubiera aumentado la valoración fijada de la pro-piedad de cualquier clase determinada no privaría a ningún contri-buyente incluido en esa clase de buscar el remedio prescrito. La acción de la junta de igualamiento del estado no es final en cuanto a las reclamaciones de cualquier contribuyente del estado.”
En el caso de Armstrong v. Ogden City, 43 Pac. 119, encontramos lo siguiente:
“También se insiste por los apelantes en que los demandados no pueden recobrar las contribuciones pagadas por ellos bajo pro-testa, porque el artículo 1, página 58, leyes de la sesión de 1890, dispone que ‘cualquier parte que se sienta agraviada por cualquier contribución o tasación o procedimiento especial, como queda dicho, puede pagar dichas contribuciones especiales que han sido tasadas o impuestas a su propiedad, o aquellos plazos de la misma que estén ven-cidos, en cualquier tiempo antes de que los mismos resulten morosos, bajo protesta, avisando por escrito al colector de la ciudad que pretende establecer una acción para recobrar dichas contribuciones, cuyo aviso determinará detalladamente el supuesto perjuicio y motivos en que se funda, y dicha parte entonces tendrá el derecho de establecer una acción civil dentro de los sesenta días siguientes, y no más tarde, para recobrar aquella parte de la contribución especial que demuestre que es ilegal, injustificada, e injusta, y las costas origi-nadas por la sentencia serán fijadas por la corte según lo estime conveniente, cuyo remedio será exclusivo.’ En este caso los apelados' no dieron el aviso requerido ni iniciaron la acción dentro de los sesenta días después que las contribuciones eran morosas. Pero este estatuto no tiene en cuenta el caso en que todo el procedimiento inicial era absolutamente nulo y en que nunca se adquirió jurisdic-ción alguna para comenzar las mejoras o imponer la contribución. Esto aparece de una manera más clara si se lee el .precepto anterior en relación con el precepto que existe en la sección inmediatamente-*517precedente y que acabamos de citar. Esa parte de la sección dice lo siguiente: ‘Ninguna contribución especial será declarada nula, ni ninguna tasación o parte de la misma dejada sin efecto con motivo de algún error o irregularidad cometido o que aparezca de cualquiera de los procedimientos seguidos bajo esta ley.’ En otras palabras, si después de haber adquirido jurisdicción el concejo municipal hubiera fijado erróneamente una contribución mayor de lo necesario para pagar la mejora, o si el concejo municipal hubiera tasado irregularmente más propiedad contra una persona de la que ella poseía, entonces desde luego que la parte perjudicada se vería obligada a corregir dicho error o irregularidad presentando el debido aviso y empezando una acción como se prescribe en esta sección del estatuto. Pero no puede alegarse que cuando la contribución fué enteramente nula e ilegal como- en este caso, las partes perjudicadas estuvieron obligadas a valerse de este remedio especial y sumario cuando podían valerse de cualquier otro remedio en equidad. Cree-mos qne el remedio adecuado fué empleado- en esta acción. ’ ’
Con referencia a la misma alegación que fué promovida en la apelación, la Corte Suprema de los Estados Unidos, en Ogden City v. Armstrong, 168 U. S. 224, en la página 240, dijo:
“En lo que respecta a esta alegación convenimos con la Corte Suprema del territorio en que este estatuto es aplicable a los casos en que solamente haya errores o irregularidades, valoraciones excesivas u otros defectos que no son jurisdiccionales, pero que cuando el con-cejo que no tiene jurisdicción para imponer una contribución no podía proceder de acuerdo con el estatuto los contribuyentes no tienen que proceder de acuerdo con el estatuto para recobrar el dinero pagado. Cuando la contribución era enteramente nula e ilegal como en este caso, el estatuto y sus remedios por errores e irregularidades no tienen aplicación.”
En el caso de Ward v. Alsup, 100 Tenn. 619, dice la corte que el estatuto de Tennessee del cual es copiada nuestra ley concede un remedio contra la tasación “ilegal, injusta o exce-siva” pero “claramente supone que el contribuyente, en caso de valoraciones irregulares, indebidas o excesivas hechas por los debidos funcionarios, debe haber formulado su queja ante la junta creada por el estatuto para oir tales quejas.” Se *518resolvió que “para tener este remedio, a falta de fraude u otro fundamento que en equidad exija intervención, debe ha-berse valido de aquellas disposiciones del estatuto por las cuales se pudiera haber corregido la injusticia que se alega antes de que se impusiera la contribución y pudiera cobrarse. ’ ’ Los casos resueltos por la opinión fueron desestimados por-que ninguna de las partes que en ellos formulaban quejas alegó que hubiera ido ‘ ‘ alguna vez ante alguna junta de igua-lamiento y tratara de que fuera rectificada su tasación por la supuesta ilegalidad, desigualidad o exorbitanciaSe cita más del contenido del caso en el de Ríos v. Richardson, supra. Aunque las cuestiones sometidas a la consideración de la Corte de Tennessee en el caso de Ward v. Alsup no fueron consideradas por sus méritos, de una lectura detenida de los informes y razonamientos comprendidos en las páginas 656 a la 737, del tomo 100, de las decisiones de Tennessee, parece desprenderse que el uso de las palabras arriba citadas no fué una inadvertencia. En el caso de Louisville y Nashville R. R. Co. v. The State of Tennessee et al., 8 Reisk, 55 Tenn. 663, se dice lo siguiente en la página 806:
“El remedio prescrito por el estatuto es amplio, rápido y eficaz, y la indemnización del ciudadano que lia sido perjudicado está absolu-tamente garantizada.”
Puede hacerse referencia a los casos de City of Nashville v. Smith, 12 Pickle, 86 Tenn. 213; Railroad v. Williams, 12 Pickle, 101 Tenn. 146; y al de Tamble v. Pullman Co., 207 Fed. 30, como los únicos otros casos de Tennessee que hemos encontrado que tienden a dar siquiera la más débil luz' late- • ral sobre la naturaleza y alcance del remedio que prescribe el estatuto de Tennessee. Véase también a Montana Ore Purchasing Co. v. Maher, 32 Mont. 480; Hensley v. City of Butte, 33 id. 206; Cobban v. Meagher, 42 id. 399; Dolenty v. Broadwater Co., 45 id. 261; Reilly v. Hatheway et al., 46 id. 1.
Los casos que siguen de New York aunque no son direc-tamente de aplicación son, a la vez que interesantes, sugesti-*519vos: People ex rel. Rochester Tel. Co. v. Priest, 95 App. Div. 44; People ex rel. 23rd St. R. Co. v. Feitner, 92 id. 518; People ex rel. Hunt v. Priest, 90 id. 520; People ex rel. Citizens’ L. Co. v. Feitner, 81 id. 118; People ex rel. Manhattan R. Co. v. Barker, 48 id. 248.
Sostener la primera y cuarta proposiciones del demandado y apelado en el sentido en qne han sido alegadas en el argu-mento, o sea, que la valoración de la propiedad por la Junta de Igualamiento por excesiva que pueda ser, es en ausencia de fraude, necesariamente final y concluyente para el contri-buyente y no está sujeta a revisión por las cortes en una acción para recobrar contribuciones pagadas bajo protesta sería borrar del estatuto las palabras “todos los casos,” “in-justa,” y “teniendo en cuenta los méritos del caso.” No-creemos ni que la acción que se concede al contribuyente es simplemente en sustitución del derecho a un injunction, del-que está privado expresamente, ni que el procedimiento que tuvo en cuenta la legislatura es un mero ataque colateral. No es la acción para recobrar dinero que se encuentra inde-bidamente en poder de otro, (assumpsit), de la ley común, adoptada a ciegas sin cambio o modificación por nuestra legis-latura que lia de ser establecida dentro de los quince años prescritos por el- Código Civil para las acciones personales que de otro modo no tengan señalado término especial de prescripción, sino un procedimiento que ña' de establecerse dentro del mismo período fijado en el Código de Enjuicia-miento Civil para perfeccionar .una apelación contra una sen-tencia de la corte de distrito, un .procedimiento autorizado con él fin de determinar, no. sólo si el cobro era o no “ilegal o contra lo dispuesto en algún estatuto,” sino también si era “injusto” o “ilegalmente cobrado por no estar debido,. * * * teniendo en cuenta los méritos del-caso.” T si así lo resuelve la corte no dicta la sentencia en la forma en que ordinariamente se dicta en una acción ordinaria sobre cobro de dinero, sino que “puede certificar de acuerdo con las cons-tancias del caso, que las contribuciones fueron pagadas sin *520existir razón para ello y que deben ser reintegradas.” El Juez de Circuito Dennison en el caso de Tamble v. Pullman Co., supra, llama la atención hacia este aspecto distintivo: “La sentencia dictada fué en la forma especial que solamente está autorizada pqr el código, ordenando la devolución a la Tesorería del Estado.” Y “ésta es únicamente una rebaja, hecha después que la contribución ha sido pagada o hecha cumplir.” Cooley sobre Contribuciones, (3a. edición) 1396.
También debemos notar de paso que en el caso mencio-nado en último término no se alegó al parecer que la resolu-ción de la Junta de Revisión e Igualamiento era definitiva y concluyente en el caso de una tasación y fijación de contri-bución corriente, sino que la cuestión que realmente se pro-movió aparece expresada en la opinión como sigue:
“Se ha dicho que el procedimiento para ‘tasar contribuciones por años anteriores/ no es la forma ordinaria de hacer la tasación y fijación de una contribución, sino que es una investigación prac-ticada por un tribunal competente en la cuestión relativa a si la propiedad ha eludido el pago de la contribución así como del valor de dicha propiedad; que este tribunal tiene facultad para dictar sen-tencia por la suma total que encuentre que se debe; que se pres-criben medios para la revisión de dicha sentencia por el tribunal de apelación; pero que, como otras sentencias, no puede ser atacada colateralmente. ’ ’
Apenas si es necesario agregar que ninguno de los casos de Briscoe v. McMillan, 117 Tenn. 115, y Smoky Mountain, etc., Co. v. Lattimore, 119 Tenn. 620, discutidos en el de Tamble v. Pullman Co., era un caso sobre cobro de contribucio-nes pagadas bajo protesta.
No queremos deducir que toda valoración excesiva en au-sencia absoluta dé otras circunstancias sería suficiente para sostener una acción sobre cobro de contribuciones; pero sí creemos que si la valoración final hecha por la Junta de Revi-sión e Igualamiento, ya considerada aisladamente, o como en el caso de autos, en unión de otras circunstancias, es tan cla-ramente excesiva que produzca una verdadera e inequívoca *521opresión qne equivalga a una injusticia clara y sustancial, entonces no debe negarse el acceso a las cortes al contribu-yente qne protesta de acuerdo con nuestro estatuto simple-mente porque no puede demostrar fraude o propósito deli-berado por parte de los tasadores, o porque la acción de la junta no es técnicamente ilegal o claramente contraria a algún estatuto. Y sostenemos, además, que si un demandante puede demostrar semejante injusticia sustancial, entonces la corte sentenciadora puede examinar y revisar la acción tomada por la Junta de Revisión e Igualamiento en tanto sea nece-sario para averiguar si las contribuciones en cuestión en realidad y según el sentir de la ley fueron cobradas o no in-justa o ilegalmente y si deben ser reintegradas.
No creemos que el resultado de tal interpretación de la ley ba de ser el de llenar los calendarios de nuestras cortes o el de obligarlas a asumir en cualquier grado alarmante las funciones de una segunda y superior Junta de Revisión e Igualamiento. Aunque no tratarémos abora de anticiparnos a establecer ninguna regla definida por la que deban regirse las cortes sentenciadoras al determinar si cierta relación de hechos constituye una causa de acción o lo que debe mostrar la prueba en cualquier caso hipotético, sino que preferire-mos dejar que cada caso sucesivo esté sostenido por sus pro-pias alegaciones y sea resuelto a medida que surja por su matiz especial, debemos sugerir, sin embargo, que una sana aplicación de la máxima de mimmus non curat lex, reforzada de ser necesario en cierto modo por el razonamiento fundamental y principios generales que sirven de base a la mayor parte de las decisiones que han sido citadas por el demandado, apelado, y tal vez por la doctrina de varios de los casos de New York, supra,, en tanto son aplicables, será más que sufi-ciente para desalentar el establecimiento de acciones simu-ladas, frívolas o meramente molestosas.
Pero el demandante y apelante en este caso no se funda únicamente en una supuesta valoración excesiva. La parte esencial de su causa de acción como aparece expresada en *522la demanda se encuentra en la alegación terminante de qne el método que fné adoptado por la junta es “ilegal, nulo, in-justo y que establece discrimen;” que la supuesta unidad empleada por dicha junta “no es por ningún concepto un verdadero y correcto criterio del valor de algunas de las fac-torías de azúcar de Puerto Eico, y mucho menos tratándose de la factoría de azúcar del demandante; que la capacidad de dicha factoría del demandante es cerca de dos veces la de la factoría mayor de la isla, y es cerca de cinco o seis veces, mayor que la de otras factorías; que el costo de la maqui-naria para la factoría del demandante es muy distinto de aquel de las otras factorías de la isla, y que al adoptar una unidad o tipo tan grande para la tasación el resultado obte-nido es una valoración errónea e incorrecta;” que en contra de la ley y más específicamente a la Constitución de los Esta-dos Unidos y las disposiciones de la Ley Orgánica que dis-ponen que se impondrá y cobrará contribución sobre el valor de las propiedades basadas en una valoración de las mismas, la propiedad de la demandante no fue valorada como pro-piedad tangible sino como una factoría’ imaginaria que sólo: existe en la mente de los miembros de dicha junta que de tal modo han pretendido imponer contribución a algo que el ape-lante podría haber tenido pero que no tenía y por lo que no podía imponérsele contribución.
En lo que respecta a la segunda proposición general del demandado por las mismas razones expresadas al discutir la primera y cuarta proposición nos inclinamos a resolver que si la adopción por la Junta de Revisión e Igualamiento' de principios erróneos resulta en una injusticia sustancial para el contribuyente, no importa si la cuestión que se dis-cute es una legal solamente o si también envuelve una con-sideración de principios de economía política.
En contestación a la tercera proposición que ha sido ale-gada por el apelado citamos con aprobación del alegato del *523apelante nn párrafo que parece haber pasado desapercibido enteramente para el demandado y apelado:
“Estamos de acnerdo en que es menester probar que tales prin-cipios erróneos ban sido adoptados, pero la adopción de estos prin-cipios sólo puede demostrarse por medio de evidencia en un juicio, y no se exige que aparezca del texto de la demanda, supuesto que uno no puede, alegar evidencia. Los récords oficiales de la Junta de Revisión e Igualamiento no han sido traídos a la vista de la corte; no pueden constar ante la corte, porque solamente pueden ser presentados en el juicio medianté la orden correspondiente dirigida al archivero. El apelante no puede alegar el contenido de docu-mentos de los cuales no está en posesión, cuyos documentos están en lá exclusiva posesión de la parte contraria, y huelga el citar juris-prudencia para demostrar que la falta de alegaciones concretas en una demanda en lo que respecta a cuestiones del dominio exclusivo de la parte contraria no constituye fundamento para desestimar una demanda con una excepción previa.”
Existen más méritos en la quinta proposición presentada por el demandado. Estamos bastante inclinados a convenir en que ni la Ley Orgánica ni el Código Político tuvieron por objeto el restringir la contribución y- tasación de las facto-rías de azúcar a una base tan escueta, como la suma del valor calculado de cada pieza individual, separada y distinta que forman el molino o siquiera a ese valor más el costo de cons-trucción; y también convenimos en que la alegación de que podía obtenerse por el demandante otro molino igual al que tiene con menos dinero de la cantidad en que fué tasado no demuestra en manera alguna la impropiedad o injusticia de la tasación. Sin embargo, de ser esto cierto es un hecho digno de ser tomado en consideración en relación con los demás factores tal vez más importantes. Puede ser que si el deman-dante no hubiera alegado nada más de lo que aparece de la demanda con referencia el verdadero valor y al valor en tasa-ción del molino podríamos haber resuelto que no aparecía tal exceso por sí solo y en ausencia de algo más que una mera diferencia de opinión con respecto al valor podría decirse *524que envuelve prima facie una verdadera injusticia dentro del Significado del estatuto. Puede ser que el demandante, aun •cuando pueda probar un método erróneo de tasación no pueda ■demostrar que el resultado es tan excesivo que resulte injusto en vista de la dificultad inherente en llegar a una determi-nación completamente exacta de cuestiones de valor, y que la corte sentenciadora no habrá de encontrar .motivo sufi-ciente para modificar o alterar el fallo de la Junta de Revi-sión e Igualamiento. En verdad que el hecho de que la valo-ración hecha es solamente el cincuenta por ciento sobre el valor total.de las partes componentes del molino, y al pare-cer hasta menos en exceso de lo que costaría otro molino igual sugiere fuertemente no sólo un método de tasación que conduce a resultados aproximadamente justos y equitativos sino también a una mera diferencia de criterio respecto al ver-dadero valor que es demasiado insignificante para justificar la sustitución del criterio de la corte sentenciadora por el de la Junta de Revisión e Igualamiento. Pero éstas son cues-tiones que pueden ser resueltas más satisfactoriamente des-pués de oir la prueba que el demandante pueda ofrecer. Aun-que la demanda deja mucho que desear en cuanto a este particular, el demandante en verdad alega “que el verdadero y correcto valor de la factoría de azúcar es la cantidad de $1,203,891;” y que el demandante ha estado obligado a pagar y ha pagado sobre una valoración de $1,800,000, a la cual se ha llegado como resultado de un método de tasación ilegal, nulo, injusto y que establece discrimen. Creemos que el de-mandante tiene derecho a probar, si puede hacerlo, que su molino jamás ha sido tasado en realidad, o si lo ha sido, la tasación se ha llevado a cabo injusta e ilegalmente; y, por tanto, que ha sido privado injustamente de una suma de más de $7,000 como resultado de dicho supuesto método erróneo de tasación.
La demanda, examinada en conjunto, expresa hechos sufi-cientes para determinar una causa de acción, y la sentencia *525apelada debe ser revocada y él caso devuelto para ulteriores, procedimientos que no sean incompatibles con esta opinión.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos no incompatibles con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
El Juez Asociado Sr. Wolf firmó: “estoy conforme con la precedente opinión menos con aquella parte de su razona-miento que depende del caso Ward v. Alsup, 46 S. W. 573.”
El Juez Asociado Sr. dél Toro disintió.